MEMORANDUM **
Vahid Mojarad Hamzei, a native and citizen of Iran, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir.1992), we deny the petition for review.
The record does not compel a finding that Hamzei is credible. See Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005). The BIA’s adverse credibility determination was supported by specific and cogent reasons, that is, “such evidence as a reasonable mind might accept as adequate to support a conclusion.” Berroteran-Melendez, 955 F.2d at 1256. As such, Hamzei has failed to show eligibility for asylum,
*597withholding of removal, or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003). To the extent Hamzei now argues that he is entitled to relief under the CAT on the basis of general country conditions alone, he failed to raise any such claim before the BIA, where he was represented by counsel, and we therefore lack jurisdiction to consider it. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1079 n. 5 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.